EXHIBIT COLONIAL COMMERCIAL CORP. NOTICE OF OFFER TO PURCHASE FOR CASH SHARES OF CONVERTIBLE PREFERRED STOCK THAT ON AUGUST 20, 2 PERSONS WHO THEN OWNED 99 SHARES OR LESS OF CONVERTIBLE PREFERRED STOCK September 2, 2008 Dear Shareholder: The Company is offering to shareholders who owned 99 or fewer shares of the Company’s Convertible Preferred Stock on August 20, 2008, to purchase those shares at $1.25 per share. A purpose of the offer is to enable our Convertible Preferred shareholders owning odd lots to receive cash for their shares without incurring brokerage fees. Another purpose of the offer is to reduce the cost of maintaining shareholder lists for persons who own only a small number of Convertible Preferred shares. Please note the following information carefully: 1. The offer is being made only to shareholders who owned 99 or fewer shares of Convertible Preferred Stock on August 20, 2008, and only for the purchase of those shares. 2. This offer will expire on October 31, 2008 at 12:00 Midnight, Eastern Standard Time. The attached Letter of Transmittal, along with your certificate(s), must be received by the Depositary before the deadline. 3. If you hold your shares in a broker's account you will need to arrange for your broker to register the shares in your name if you want to tender these shares. 4. We will pay $1.25 for each Convertible Preferred share that you properly submit for purchase. 5. The purchase price will be paid within 15 days after you properly submit your shares. No interest accrues on the purchase price. 6. The last date on which you may tender your shares is October 31, 2008. 7. If you decide to tender your shares, you should send the attached Letter of Transmittal, along with your properly endorsed certificates for these shares, to the Company's Depositary as follows: By Mail or Overnight Courier: By Hand: American Stock Transfer & Trust Company American Stock Transfer & Trust Company OperationsCenter Attn: Reorganization Department Attn: Reorganization Department 59 Maiden Lane 6201 15th Avenue New York, NY10038 Brooklyn, NY11219 A reply envelope is enclosed for your convenience. 8. Once you submit your shares, you will not be permitted to withdraw them. 9. The following documents contain important information about us and about the rights of the holders of Convertible Preferred Stock. · Our Annual Report on Form 10-K for the year ended December 31, 2007; · Our Quarterly Report on Form 10-Q for the quarter ended June 30, 2008; · Our Current Reports on Form 8-K dated April 3, 2008, May 15, 2008 and August 8, 2008. You can obtain these documents from the SEC's internet website at www.sec.gov or the Company’s website at www.colonialcomm.com.
